Defendants established their prima facie entitlement to judgment as a matter of law in this action where plaintiff alleges that she suffered a miscarriage as a result of the subject motor vehicle accident. Defendants submitted the report of their expert, who reviewed plaintiffs medical records and concluded that the accident did not cause plaintiff to lose the fetus. The expert noted the two-week delay between the accident and the loss of the fetus, and the fact that in the intervening time, both plaintiff and the fetus had normal examinations (see generally Franchini v Palmieri, 1 NY3d 536, 537 [2003]).
In opposition, plaintiff raised a triable issue of fact. Her treating obstetrician found that the accident caused her to lose the fetus, and that her prior pregnancies, births and abortions did not play a role in the miscarriage (see Pisani v First Class Car & Limousine Serv. Corp., 82 AD3d 596, 597 [2011]; Tsamos v Diaz, 81 AD3d 546 [2011]). Given the conflicting evidence in the medical records, the matter should be resolved by the trier of fact. Concur — Gonzalez, P.J., Andrias, Saxe, DeGrasse and Roman, JJ.